Filed 12/23/22 P. v. Wright CA3

                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C091633

                    Plaintiff and Respondent,                                      (Super. Ct. No. 93F06757)

           v.                                                                     OPINION ON TRANSFER

    CHEVAL SHANNON WRIGHT,

                    Defendant and Appellant.



         In 2001, petitioner Cheval Shannon Wright was found guilty of first degree
murder, attempted second degree robbery, and second degree robbery.1 The jury found
true that a principal was armed with a firearm during the commission of all of the
offenses and the special circumstance that the murder was committed during the
commission or attempted commission of a robbery under Penal Code section 190.2,




1We granted petitioner’s request to incorporate by reference the appellate record in
People v. Wright (Dec. 11, 2002, C039121) [nonpub. opn.].

                                                             1
subdivision (a)(17)(A).2 The jury found not true that petitioner personally used a firearm
in the commission of the offenses. Petitioner appeals from a postjudgment order denying
his petition for resentencing of his murder conviction under former section 1170.95.3 He
argues the trial court erred by determining he was ineligible for resentencing under this
statute based on the jury’s felony-murder special circumstance finding. In a September
28, 2021 unpublished opinion, this court disagreed and affirmed the order denying the
petition.
        The Supreme Court granted review and ultimately transferred the matter back to
this court, with directions to vacate our decision and reconsider the cause in light of
People v. Strong (2022) 13 Cal.5th 698 (Strong). Accordingly, we vacated our
September 28, 2021 opinion.
        Consistent with Strong, we will reverse the order denying the petition and remand
the matter to the trial court for further proceedings.
                                     I. BACKGROUND
        Senate Bill No. 1437 (2017-2018 Reg. Sess.), which became effective January 1,
2019, was enacted “to ensure that murder liability is not imposed on a person who is not
the actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018, ch.
1015, § 1, subd. (f).) The bill amended the definition of malice in section 188 and
revised the definition of the degrees of murder to address felony-murder liability in
section 189. (Stats. 2018, ch. 1015, §§ 2-3; see People v. Gutierrez-Salazar (2019) 38
Cal.App.5th 411, 417.)




2   Undesignated statutory references are to the Penal Code.
3 Effective June 30, 2022, section 1170.95 was renumbered to section 1172.6, with no
changes in text. (Stats. 2022, ch. 58, § 10.)

                                               2
       Senate Bill No. 1437 also added former section 1170.95 “to provide a procedure
for those convicted of felony murder or murder under the natural and probable
consequences doctrine to seek relief under the two ameliorative provisions above.”
(People v. Gentile (2020) 10 Cal.5th 830, 843.) Senate Bill No. 775 (2021-2022 Reg.
Sess.) amended former section 1170.95, effective January 1, 2022. (Stats. 2021, ch. 551,
§ 2.) The resentencing provisions now found in section 1172.6 allow those “convicted of
felony murder or murder under the natural and probable consequences doctrine . . . [to]
file a petition with the court that sentenced the petitioner to have the petitioner’s murder
. . . conviction vacated and to be resentenced on any remaining counts when all of the
following conditions apply: [¶] (1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory of felony
murder [or] murder under the natural and probable consequences doctrine. . . . [¶] (2)
The petitioner was convicted of murder . . . following a trial or accepted a plea offer in
lieu of a trial at which the petitioner could have been convicted of murder. . . . [¶] (3)
The petitioner could not presently be convicted of murder . . . because of changes to
Section 188 or 189 made effective January 1, 2019.” (§ 1172.6, subd. (a).)
       Once a complete petition has been filed, “[a]fter the parties have had an
opportunity to submit briefings, the court shall hold a hearing to determine whether the
petitioner has made a prima facie case for relief. If the petitioner makes a prima facie
showing that the petitioner is entitled to relief, the court shall issue an order to show
cause.” (§ 1172.6, subd. (c).) At the prima facie stage, “ ‘ “the court takes petitioner’s
factual allegations as true and makes a preliminary assessment regarding whether the
petitioner would be entitled to relief if his or her factual allegations were proved. If so,
the court must issue an order to show cause.” ’ ” (People v. Lewis (2021) 11 Cal.5th 952,
971.) A court may deny a petition if the record of conviction contains facts refuting the
allegations made in the petition. (Ibid.) But it “should not engage in ‘factfinding
involving the weighing of evidence or the exercise of discretion.’ ” (Id. at p. 972.)

                                               3
       Petitioner filed a petition for resentencing of his murder conviction pursuant to
former section 1170.95 “or, in the alternative, for writ of habeas corpus.” After briefing,
the court denied the petition on the basis that petitioner was ineligible for relief based on
the jury’s special circumstance finding. Thus, no order to show cause was issued. The
court denied petitioner’s motion for reconsideration and noted that he “remains free to
file a formal petition for writ of habeas corpus from this court, to seek post-conviction
relief from his robbery-murder special circumstance.”
       Petitioner appeals.
                                     II. DISCUSSION
       Defendant argues his felony-murder special circumstance finding does not
preclude him from being resentenced pursuant to section 1172.6 because it was made
long before our Supreme Court clarified the meaning of “major participant” and “reckless
indifference to human life” in the special circumstance statute in People v. Banks (2015)
61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark). (See In re
Scoggins (2020) 9 Cal.5th 667, 674 [“Banks and Clark clarified the meaning of the
special circumstances statute”].) We agree.
       After we rejected defendant’s claims in our previous opinion, our Supreme Court
decided Strong, which concluded: “Findings issued by a jury before Banks and Clark do
not preclude a defendant from making out a prima facie case for relief under Senate Bill
1437. This is true even if the trial evidence would have been sufficient to support the
findings under Banks and Clark.” (Strong, supra, 13 Cal.5th at p. 710.) Further, while a
defendant may still challenge prior adverse special circumstance findings in other types
of proceedings such as a habeas corpus petition, “nothing in section 1172.6 says that a
defendant must always do so before seeking resentencing.” (Id. at p. 713.)
       Here, the trial court concluded it had no jurisdiction in a former section 1170.95
proceeding to address the validity of a jury’s pre-Banks and Clark special circumstance
findings and that those findings therefore required denial of the petition. Because this

                                              4
conclusion does not survive Strong, we will reverse the trial court’s order and remand for
further proceedings consistent with this opinion.
                                   III. DISPOSITION
       The order denying the petition is reversed. The matter is remanded to the trial
court for further proceedings consistent with this opinion.


                                                       /S/

                                                    RENNER, J.


We concur:

/S/

ROBIE, Acting P. J.

/S/

EARL, J.




                                             5